ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 7/14/22 wherein claims 5-8, 18-23, and 26-29 were amended and claims 4 and 9-15 were canceled.
Note(s):  Claims 1-3, 5-8, and 16-31 are pending.

The Examiner acknowledges receipt of the acceptable terminal disclaimer filed 7/14/22 over Serial Nos. 17/254,464 and 17/254,412.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 7/14/22 to the rejection of claims 1-3, 5-8, 16-18, 24-26, 30, and 31 made by the Examiner under double patenting have been fully considered and deemed persuasive because Applicant submitted an acceptable terminal disclaimer.  Thus, all outstanding double patenting rejections are WITHDRAWN.

CLARIFICATION OF THE RECORD
Prior to the mailing of this office action, the Examiner attempted to contact Applicant repeatedly to resolve the minor issues in the application.  
The following changes are respectfully suggested to clarify the record and correct the antecedent basis in various claims.
(1) in claim 1, line 4, replace ‘being common’ with ‘attached’; and
(2) replace ‘represents’ with ‘is’ for consistency in claims (see claim 1, line 13; claim 20, lines 4 and 6-8; claim 23, line 5; 

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 22, and 23:  The claims recite the limitation "the following structure" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

ALLOWABLE CLAIMS
Claims 1-3, 5-8, 16-19 and 24-31 are allowable over the prior art of record.

CLAIM OBJECTIONS
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
COMMENTS/NOTES
The full scope of the pending claims was searched.  It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome issues above.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious the compounds as set forth in independent claim 1.  The closest art is that of Chung et al (Med. Chem. Commun., 2013, Vol. 4, pages 1124-1128), Li et al (ACS Comb. Sci, 2012, Vol. 14, pages 673-679), and Yu et al (Tetrahedron Letters, 1996, Vol. 37, No. 11, pages 1731-1734).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        October 17, 2022